COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Clyde Dene Miles v. Richard Babcock, Greta Bennett, and
                            Dy Nugen
Appellate case number:      01-22-00408-CV
Trial court case number:    20-DCV-270490
Trial court:                434th District Court of Fort Bend County
       Appellant, Clyde Dene Miles, incarcerated and proceeding pro se, filed a notice of
appeal from the trial court’s April 25, 2022 order dismissing the underlying case for want
of prosecution. Since filing his notice of appeal, appellant has filed several motions with
this Court, including motions for appointment of appellate counsel and motions to extend
the deadline to file his appellate brief.
        On August 16, 2022, the Court entered an order denying appellant’s requests that
this Court appoint him counsel on appeal. In our August 16, 2022 order, we stated that an
appellate court, such as this Court, does not have the authority to appoint counsel to any
party, regardless of circumstance. Instead, the authority and power to appoint counsel is
exclusively granted to a trial court, and any request for appointment of counsel must be
directed to the trial court. See In re Burt, Nos. 05-15-01212-CV and 05-15-001213-CV,
2016 WL 6135526, at *1 (Tex. App.—Dallas Oct. 21, 2016, orig. proceeding) (mem. op.);
see also TEX. GOV’T CODE ANN. § 24.016 (“A district judge may appoint counsel to attend
to the cause of a party who makes an affidavit that he is too poor to employ counsel to
attend to the cause.”).
       On October 17, 2022, appellant filed a letter-motion with this Court. In his
letter-motion, appellant again requests that the Court provide him with appointed appellate
counsel. As discussed above, this Court cannot appoint counsel to a party on appeal. We
note that the Texas Supreme Court has held that “in some exceptional cases, the public and
private interests at stake are such that the administration of justice may be best served by
appointing a lawyer to represent an indigent civil litigant.” See Travelers Indem. Co. v.
Mayfield, 923 S.W.2d 590, 594 (Tex. 1996). However, only a trial court may appoint
counsel to a party, and a request for appointment of counsel should be directed to the trial
court. Accordingly, appellant’s motion to appoint appellate counsel is denied.
        In his letter-motion, appellant states that he does not “understand the law and what
the [C]our wants from” him. Appellant therefore states that to the extent the Court does
not appoint a lawyer to him to assist in preparing his brief, “the [C]ourt can dismiss the
case.” Appellant’s brief is currently due to be filed on or before January 17, 2023. If
appellant does not intend to file a brief by January 17, 2023, appellant may notify the Court
and file a motion to dismiss his appeal. See TEX. R. APP. P. 42.1(a)(1). If appellant does
not file a brief by January 17, 2023, and does not file a motion to dismiss, the Court may
dismiss his appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court


Date: ___October 27, 2022_____